Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Applicant’s Response After Final Action dated August 2, 2022 is acknowledged.
Claims 21 and 22 are pending.
Claims 1-20 and 23 are cancelled.
Claim 21 is allowed.  
Claim 22 is currently amended.
Claims 21 and 22 are currently pending and under consideration.

Terminal Disclaimer
A Terminal Disclaimer was filed November 22, 2019 over Application No. 16/136,804 (now U.S. Patent No. 10,940,142) and over U.S. Patent Nos. 9,884,050 and 10,172,841.

Withdrawn Objections / Rejections
In view of the amendment of the claims, all previous claim objections are withdrawn, all previous claim rejections under 35 USC 112(b) are withdrawn, and all previous claim rejections under 35 USC 103 are withdrawn.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  the pharmaceutical compositions as instantly claimed are novel and non-obvious over the teachings of the prior art.  The closest prior art of record is Lathrop et al. (US 2006/0204526) which discloses similar compositions to those as instantly claimed, however, there is no teaching, suggestion or motivation in the art to modify the compositions of Lathrop to contain roflumilast. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 21 and 22 are ALLOWED.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISSA PROSSER whose telephone number is (571)272-5164.  The examiner can normally be reached on M - Th, 10 am - 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BLANCHARD can be reached on (571)272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALISSA PROSSER/
Examiner, Art Unit 1619

/ILEANA POPA/Primary Examiner, Art Unit 1633